Title: To James Madison from an Unidentified Correspondent, 14 October 1812
From: 
To: Madison, James


SirNew York Octr. 14th. 1812
Although I have not the honor to be personally acquainted with you, yet I shall take the liberty to write you a few lines. I am acquainted with the different political parties in this City, and throughout the State; and am in the freequent habit of discussing different Political subjects, with Federalists, Clintonians &c; and in general, with such as have not made up their minds, at all events, to decry every measure of their opponents, I have found no difficulty in defending the measures of the late and present Administrations. But, Sir, the recent proceedings of Mr. Sanford, (which I am credibly informed, have been fully represented to the secretary of the Treasury) in libeling the Goods, which have lately arrived here from England, in a manner calculated to put the Importers to as much expence as he possibly can, with the view of encreasing his own Costs, probably cannot be defended! As Sanford libels, in each vessel, the Goods of each Importer separately, some have to pay him considerable sums; and others, whose Invoices are small, have to pay nearly as much as the Goods are worth! And most assuredly a plan might be devised, to save Importers such vexations and expence: the natural tendency of which, is to encrease the impression, already too prevalent, that the present Admn. are enemies to Trade, and desirous of hampering the merchants all they possibly can! For my part, I know perfectly well, that the opposition given to the Orders in Council, by the late and present Administrations, from first to last, was correct, and what our Interest, as well as our honor, demanded; and that we should have been robbed of millions of property, for years and years to come, under those very Orders, had our Govt. submitted to them; but I know that many worthy men, consider your Admn. as enemies to Trade; and, as a person ardently desirous of your re-election to the Presidential Chair, I now take the liberty to suggest, that in my opinion it would be an act of justice, as well as of advantage to the Republican cause, to relieve Importers from future oppressions of the kind I have mentioned. The Bonds might be taken, I should think, before the Goods were libelled; or the whole Cargo might be included in one libel. I shall only add, that I am neither directly, nor indirectly, concerned in Importations of any kind, and that my motives in writing this letter are fully express’d in the declaration, ‘that I feel anxious for your re-election.’
A friend to the Jefferson and
Madison Administrations
